      15-10927-mkv         Doc 30-1 Filed 02/11/19 Entered 02/11/19 16:27:31                       Order of Final
                                  Decree: Notice Recipients Pg 1 of 1
                                                 Notice Recipients
District/Off: 0208−1                     User:                           Date Created: 2/11/2019
Case: 15−10927−mkv                       Form ID: 149                    Total: 6


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.NYECF@USDOJ.GOV
tr          Ian J. Gazes        office@GazesLLC.com
aty         Dennis J. Drebsky          ddrebsky@nixonpeabody.com
aty         Derrelle M. Janey         djaney@gottliebjaney.com
aty         Ian J. Gazes        office@GazesLLC.com
                                                                                                       TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Phoenix Commodities Group, LLC       P.O. Box 7146   New York, NY 10116
                                                                                                       TOTAL: 1
